Hall, Justice.
Under the terms of the applicable divorce decree, child custody was given to former wife, and husband was ordered to "pay all medical . . . expenses for both . . . children . . . upon presentation to him by the wife of bills rendered for such medical and dental expenses.”
Following the hospitalization of one child, wife demanded from husband payment of some $855.19 in bills for surgery and follow-up treatment. Husband refused to pay, and her petition for contempt was dismissed by the trial court.
The trial court erred in dismissing her petition. Husband was obligated to pay these bills, and it makes no difference that a sizable portion of the sums claimed was paid by insurance provided by wife at her own expense *735when husband refused to continue his insurance for this purpose. Cf. Anderson v. Powell, 235 Ga. 738 (221 SE2d 565) (1975); Wills v. Glunts, 222 Ga. 647 (151 SE2d 760) (1966).
Argued May 14,1979
Decided May 31, 1979.
George M. Rountree, for appellant.
Richard W. Littlefield, Jr., for appellee.

Judgment reversed.


All the Justices concur.